Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The present claim recites “excluding a state parameter associated with a padding and output data of the padding data calculated based on the recurrent model.” The examiner is unable to ascertain the meaning of this limitation. It is unclear exactly what the state parameter is associated with and what operation, if any, the claim performs. In particular, the wording does not make it clear if “output data” is a noun or if “output” is a verb (i.e. the method outputs some kind of data). As a noun, the claim is unclear because the state parameter would seem to be associated with “output data of the padding data calculated based on the recurrent model.” But padding data are not previously recited as being calculated, so it cannot be determined what this phrase means. As a verb, the claim outputs “data of the padding data calculated based on the recurrent model,” which is also undefined and does 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, Kai, and Qiang Huo. (“Training deep bidirectional LSTM acoustic model for LVCSR by a context-sensitive-chunk BPTT approach,” IEEE/ACM Transactions on Audio, Speech, and Language Processing 24.7 (2016): 1185-1193; hereinafter “Chen.” Cited by the applicant in the IDS dated 8 March 2018).
Regarding Claim 1, Chen teaches a recognition method (Abstract) comprising:
extracting target data corresponding to a current window and padding data subsequent to the target data from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data);
acquiring a state parameter corresponding to a previous window (pp. 1186-1187, section II. B—the network state is a state parameter of the LSTM, which is a type of recurrent neural network); and

Regarding Claim 2, Chen teaches temporarily storing a state parameter corresponding to a last frame of the current window for use in a subsequent window (pp. 1187-1188, section II. D, particularly step 3 of Algorithm 1—update).
Regarding Claim 3, as described above with respect to 35 U.S.C. 112(b), the examiner is unable to make a determination if the prior art teaches “The recognition method of claim 1, further comprising excluding a state parameter associated with a padding and output data of the padding data calculated based on the recurrent model” because the present claim is indefinite to the point that a meaningful interpretation cannot be made.
Regarding Claim 4, Chen teaches wherein the calculating of the recognition result comprises:
unfolding the recurrent model by a window length and a padding length of the current window (p. 1187, section II. C describes unfolding the RNN); and
inputting the state parameter, the extracted target data, and the extracted padding data to the unfolded recurrent model for each frame and calculating output data corresponding to frames included in the current window (pp. 1187-1188, sections II. C and D, including algorithm 1, steps 3-5).
Regarding Claim 5, Chen teaches wherein the calculating of the recognition result comprises updating an input value of a node corresponding to a first frame of the current window based on a state parameter corresponding to a last frame of the previous window (pp. 1187-1188, sections II. C and D).
Regarding Claim 6, Chen teaches wherein the extracting of the target data and the padding data comprises extracting data corresponding to a window length, starting from frame data subsequent to last frame data of the previous window, from the sequence data as the target data corresponding to the current window (p. 1187, fig. 2 and section II. C—the chunk frames are shown and described as “possibly” overlapped, indicating that they do not have to be overlapped. So frame data may be subsequent to last frame data of the previous window).
Regarding Claim 7, Chen teaches wherein the extracting of the target data and the padding data comprises extracting data corresponding to a padding length, starting from frame data subsequent to last frame data of the current window, from the sequence data as the padding data corresponding to a padding (p. 1187, fig. 2 and section II. C—a padding length is shown in the figure).
Regarding Claim 8, Chen teaches wherein the recurrent model is a bidirectional recurrent neural network that is trained to output a training output in response to a training input based on training data (p. 1185, section I and pp. 1187-1188, section II. D including algorithm 1).
Regarding Claim 9, Chen teaches wherein the recurrent model comprises a node corresponding to each frame included in a window and a padding; and the calculating of the recognition result comprises: updating a state parameter based on a forward pass of the node sequentially from a first frame to a last frame of the window; updating a state parameter based on a backward pass of the node sequentially from the last frame to the first frame of the window; and providing the state parameter based on the forward pass and the state parameter based on the backward pass to a node of a subsequent layer (p. 1187, section II. C and fig. 3).
Regarding Claim 10, Chen teaches wherein the sequence data corresponds to a voice signal; and the calculating of the recognition result comprises identifying a pronunciation from the target data corresponding to the current window (p. 1185, Abstract and p. 1189, section III. A).
Regarding Claim 11, Chen teaches wherein the acquiring of the state parameter corresponding to the previous window comprises determining the state parameter corresponding to the previous window to be a default value in response to the current window being a first window with respect to the sequence data (p. 1188, Algorithm 1, line 2: Initialization).
Regarding Claim 12, Chen teaches wherein the extracting of the target data and the padding data comprises excluding the padding data in response to the current window being a last window with respect to the sequence data (p. 1187, fig. 2—the last window excludes padding data subsequent to the window).
Regarding Claim 13, Chen teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform the recognition method of claim 1 (p. 1189, section III. A).
Regarding Claim 14, Chen teaches a recognition apparatus (Abstract and p. 1187, section II. C. and fig. 3) comprising:
a storage configured to store a recurrent model; and a processor (pp. 1189-1190, section III) configured to:
extract target data corresponding to a current window and padding data subsequent to the target data from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data),

calculate a recognition result for the current window based on the state parameter, the extracted target data, and the extracted padding data using the recurrent model (p. 1187, section II. C and p. 1188-1189, section II. F—the DBLSTM outputs a recognition result).
Regarding Claim 15, Chen teaches a training method (Abstract and p. 1187, section II. C.) comprising:
acquiring a recurrent model (p. 1186, section II. A);
extracting target data corresponding to a current window and padding data subsequent to the target data from a training input (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window and a right contextual frame is padding data subsequent to the target data);
acquiring a state parameter corresponding to a previous window (pp. 1186-1187, section II. B—the network state is a state parameter of the LSTM, which is a type of recurrent neural network); and
training the recurrent model so that a training output mapped to the training input is calculated based on the state parameter, the extracted target data, and the extracted padding data (pp. 1187-1188, sections II. C and D).
Regarding Claim 16, Chen teaches temporarily storing a state parameter corresponding to a last frame of the current window for use in a training based on training data of a subsequent 
Regarding Claim 17, Chen teaches excluding output data associated with a padding calculated based on a state parameter associated with the padding using the recurrent model (p. 1187, section II. C—the output data are associated with the chunk frame {current window}, not the padding data, thus excluding output data associated with padding).
Regarding Claim 18, Chen teaches wherein the training comprises updating a state parameter of a node corresponding to a first frame of the current window based on a state parameter corresponding to a last frame of the previous window (p. 1187, section II. C and fig. 3).
Regarding Claim 19, Chen teaches wherein the acquiring of the state parameter corresponding to the previous window comprises determining the state parameter corresponding to the previous window to be a default value in response to the current window being a first window with respect to the training input (p. 1188, Algorithm 1, line 2: Initialization).
Regarding Claim 20, Chen teaches wherein the extracting of the target data and the padding data comprises excluding the padding data in response to the current window being a last window with respect to the training input (p. 1187, fig. 2—the last window excludes padding data subsequent to the window).
Regarding Claim 21, Chen teaches a recognition method (Abstract) comprising:
extracting target data corresponding to a current window from sequence data (p. 1187, section II. C and fig. 2—a chunk frame is target data corresponding to a current window);

acquiring future context data corresponding to data following the current window in the sequence data, the past context data and the future context data being different types of data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window); and
calculating a recognition result for the current window based on the past context data, the extracted target data, and the future context data using a recurrent model (p. 1187, section II. C and p. 1188-1189, section II. F—the DBLSTM outputs a recognition result).
Regarding Claim 22, Chen teaches wherein the acquiring of the past context data comprises acquiring, as the past context data, a state parameter corresponding to a previous window preceding the current window in the sequence data (pp. 1186-1187, section II. B.—the network state is a state parameter of the LSTM, and is past context data corresponding to a time period preceding the current window); and
the acquiring of the future context data comprises extracting, as the future context data, padding data following the extracted target data from the sequence data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window).
Regarding Claim 23, Chen teaches wherein the acquiring of the state parameter comprises:
setting the state parameter to a default value in response to the current window being a first window of the sequence data (p. 1188, Algorithm 1, line 2: Initialization); and

Regarding Claim 24, Chen teaches wherein the state parameter obtained during the recognition performed on the previous window is stored during the recognition performed on the previous window; and the acquiring of the state parameter obtained during the recognition performed on the previous window comprises retrieving the stored state parameter (p. 1187-1188, section II. D and Algorithm, 1, steps 1-3).
Regarding Claim 25, Chen teaches wherein the previous window and the current window each comprise a plurality of frames; and the acquiring of the state parameter comprises acquiring a state parameter corresponding to a final frame of the previous window (p. 1187, section II. C and fig. 2).
Regarding Claim 26, Chen teaches a training method (Abstract and p. 1187, section II. C.) comprising:
acquiring a recurrent model (p. 1186, section II. A);
extracting target data corresponding to a current window from a training input;
acquiring past context data corresponding to data preceding the current window in the training input (pp. 1186-1187, section II. B—the network state is a state parameter of the LSTM, and is past context data corresponding to a time period preceding the current window);
acquiring future context data corresponding to data following the current window in the training input, the past context data and the future context data being different types of data (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window); and

Regarding Claim 27, Chen teaches wherein the acquiring of the past context data comprises acquiring, as the past context data, a state parameter corresponding to a previous window preceding the current window in the training input (pp. 1186-1187, section II. B.—the network state is a state parameter of the LSTM, and is past context data corresponding to a time period preceding the current window); and
the acquiring of the future context data comprises extracting, as the future context data, padding data following the extracted target data from the training input (p. 1187, section II. C and fig. 2—a right contextual frame is context data following the current window).
Regarding Claim 28, Chen teaches wherein the acquiring of the state parameter comprises:
setting the state parameter to a default value in response to the current window being a first window of the training input (p. 1188, Algorithm 1, line 2: Initialization); and
acquiring, as the state parameter, a state parameter obtained during training performed on the previous window in response to the current window not being the first window of the training input (pp. 1186-1187, section II. B and Algorithm 1, step 2).
Regarding Claim 29, Chen teaches wherein the state parameter obtained during the training performed on the previous window is stored during the training performed on the previous window; and the acquiring of the state parameter obtained during the training performed on the previous window comprises retrieving the stored state parameter (p. 1187-1188, section II. D and Algorithm, 1, steps 1-3).
Regarding Claim 30, Chen teaches wherein the previous window and the current window each comprise a plurality of frames; and the acquiring of the state parameter comprises acquiring a state parameter corresponding to a final frame of the previous window(p. 1187, section II. C and fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes Bellegarda et al. (U.S. 2017/0357716), which teaches an RNN/LSTM performing speech recognition using preceding and following context as input to the neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129